COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
 DAVID RODRIGUEZ MONTES,                                      No. 08-13-00060-CR
 AKA: DAVID R. MONTES,                         §
                                                                 Appeal from the
                  Appellant,                   §
                                                               372nd District Court
 v.                                            §
                                                             of Tarrant County, Texas
 THE STATE OF TEXAS,                           §
                                                                (TC# 1261184D)
                  Appellee.                    §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 20TH DAY OF FEBRUARY, 2015.



                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.